DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Priority
Receipt is acknowledged of certified copies of papers required by 37 CFR 1.55.

Information Disclosure Statement
The information disclosure statement (IDS) submitted on 11/30/2018, 8/18/2020, 4/23/2021, 10/29/2021, and 3/23/2022 are in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statement is being considered by the examiner.

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claim(s) 16-19, 23-28, and 30-35 are rejected under 35 U.S.C. 102(a)(1)/(a)(2) as being anticipated by Ge (US 2016/0138466).


Ge discloses (Fig. 2):
A mobile waste comminuting device (Fig. 2, all elements, a work machine), comprising: at least one comminuting shaft (work shaft, 142, ¶0021); an internal combustion engine (104, ¶0022); at least one generator (106) that is coupled to the internal combustion engine (104, via 132) to convert mechanical energy of the internal combustion engine (104) into electric energy (via 132 and 106, ¶0018-¶0019); at least one electric motor (144) powered with the electric energy (via 145 and 108, ¶0020-¶022)for driving and changing the direction of rotation of the at least one comminuting shaft (142, ¶0022); and an energy store (108) for storing energy (¶0020), wherein the energy store (20) at least partly powers the at least one electric motor (144) with electric energy (via 145), stores energy during periods of low power demand (¶0025-¶0026), and supplies energy during periods of high power demand relative to the nominal power of the at least one generator (¶0021-¶0022, ¶0025-¶0026).

Regarding claim 17,
Ge discloses (Fig. 2):
furthermore comprising: at least one AC/DC converter (Fig. 2, 160) to convert alternating current from the at least one generator (106) into direct current (¶0026), a DC/AC converter (162) to convert direct current into alternating current for the at least one electric motor (144, ¶0026), and an intermediate circuit arranged between the AC/DC converter and the DC/AC converter with an energy management module (130) for coupling the energy store (108, ¶0026-¶0027), wherein each electric motor is an AC motor (144, ¶0026).

Regarding claim 18,
Ge discloses (Fig. 2):


Regarding claim 19,
Ge discloses (Fig. 2):
wherein the speed of the at least one comminuting shaft (fig. 1, 142) is changeable by the at least one electric motor (144, ¶0025-¶0026).

Regarding claim 23,
Ge discloses (Fig. 2):
furthermore comprising: a controller (Fig. 2, 130) configured to control the energy flux between the at least one generator (106), the at least one electric motor (144) and the energy store (108, ¶0025-¶0026).

Regarding claim 24,
Ge discloses (Fig. 2):
furthermore comprising: a controller (Fig. 2, 130) configured to control the energy flux between the at least one generator (106), the at least one electric motor (144) and the energy store (108, ¶0025-¶0026).

Regarding claim 25,
Ge discloses (Fig. 2):


Regarding claim 26,
Ge discloses (Fig. 2):
furthermore comprising a controller (Fig. 2, 130), wherein the controller (130) is configured to at least one selected from the group of (i) control the operation of the internal combustion engine (¶0031), (ii) control the energy flux between the at least one generator (106), the at least one electric motor (144) and the energy store (108, ¶0031), wherein a power quantity not available from the generator for driving the at least one comminuting shaft is provided from the energy store for the electric motor (¶0025-¶0026), (iii) if the torque for the comminuting at a certain speed is not sufficient, cause an increase of the torque whereby the electric motor power and the torque are increased, and if the torque is still not sufficient, the speed is reduced and thus the torque further increased, (iv) restrict the power maximally taken from the at least one generator to the nominal power, (v) release a starting procedure of the waste comminuting device and the driving of the at least one comminuting shaft only when the minimum energy quantity is contained in the energy store, (vi) control the energy supply from the energy store to the at least one electric motor for covering the load peaks that are beyond the nominal power of the at least one generator (¶0025-¶0026), (vii) if load valleys occur where a power consumption of the at least one electric motor falls below the nominal power of the at least one generator, employ a difference between the nominal power and the power consumption of the at least one electric motor for charging the energy store (¶0025-¶0026), and (viii) in case of a braking operation of the at least one comminuting shaft, operate the at least one electric motor as a generator and use the power generated in the process for charging the energy store (¶0025-¶0026, ¶0030).

Ge discloses (Fig. 2):
wherein the energy store comprises at least one selected from the group of an electric energy store and a mechanical energy store]; wherein the electric energy store comprises at least one selected from the group of a rechargeable battery (Fig. 2, 108, ¶0020), a condenser, a superconducting magnetic energy store, and a static, uninterruptable power supply (UPS); and wherein the mechanical energy store comprises at least one selected from the group of a dynamic UPS, a centrifugal mass store and a flywheel store.

Regarding claim 28,
Ge discloses (Fig. 2):
wherein in case of a mechanical energy store (fig. 2, shaft, 142), a converter device to convert electric into mechanical and mechanical into electric energy is provided (144, ¶0025).

Regarding claim 30,
Ge discloses (Fig. 2):
wherein the energy store (Fig. 2, 108) is chargeable via a mains connection (166, ¶0027).

Regarding claim 31,
Ge discloses (Fig. 2):
A method of operating a mobile waste comminuting device (Fig. 2, all elements) comprising the steps of: providing a mobile waste comminuting device comprises at least one comminuting shaft (work shaft, 142, ¶0021); an internal combustion engine (104, ¶0022); at least one generator (106) that is coupled to the internal combustion engine (104, via 132), at least one electric motor (144) and one 

Regarding claim 32,
Ge discloses (Fig. 2):
comprising the further step of: reversing the direction of rotation of the at least one comminuting shaft (Fig. 2, 142, ¶0021).

Regarding claim 33,
Ge discloses (Fig. 2):
furthermore comprising at least one selected from the group of (i) controlling the energy flux between the at least one generator, the at least one electric motor and the energy store, wherein a power quantity not available from the generator for driving the at least one comminuting shaft is provided from the energy store for the electric motor (¶0025-¶0026), (ii) if the torque for comminuting at a certain speed is not sufficient, increasing the torque whereby the electric motor power and the torque are increased, and if the torque is still not sufficient, the speed is reduced and the torque further increased (¶0021-¶0022), (iii) restricting the power maximally taken from the at least one generator to 

Regarding claim 34,
Ge discloses (Fig. 2):
comprising the further steps of: converting the alternating current from the at least one generator (Fig. 2, 106) into direct current (via 160), using at least a portion of the direct current for storing energy in the energy store (108, ¶0026-¶0027), and converting direct current into alternating current (via 162) for supplying the at least one electric motor (144) embodied in the form of an alternating current motor with at least one selected from the group of (i) energy from the at least one generator and (ii) with energy from the energy store (¶0026-¶0027).

Regarding claim 35,
Ge discloses (Fig. 2):
.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim 29 is rejected under 35 U.S.C. 103 as being unpatentable over Ge (US 2016/0138466).

Regarding claim 29,
Although Ge does not explicitly disclose:
wherein two or more comminuting shafts are provided with one electric motor each, wherein one generator each is provided for each electric motor.

Regarding claim 29, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to take the device from Ge and simply add another motor and shaft to drive another load as the courts have ruled that a mere duplication of parts is obvious under In re Harza, 274 F.2d 669, 124 USPQ 378 (CCPA 1960) when it produces a predictable result which is to drive another load or device using another motor.

s 20-22 are rejected under 35 U.S.C. 103 as being unpatentable over Ge (US 2016/0138466) in view of Jensen et al. (US 2014/0373533).

Regarding claim 20,
Ge discloses the above elements from claim 16.
They do not disclose:
furthermore comprising: a device for avoiding surge voltages comprising a brake chopper for restricting a voltage in the intermediate circuit.

However, Jensen teaches:
furthermore comprising: a device for avoiding surge voltages comprising a brake chopper for restricting a voltage in the intermediate circuit (¶0023).

Regarding claim 20, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to take the hybrid electric drive system from Ge that can power a load on the vehicle with either a motor only or a motor, generator, and an internal combustion engine in a hybrid mode as taught by Ge (¶0025-¶0026) and utilize a chopper as an intermediate circuit as taught by Jensen in order to run multiple electrical systems with different voltages as taught by Jensen (¶0023).  This would enable the system to have multiple loads that can work at different voltage levels which can improve efficiency and lower costs.

Regarding claim 21,
Ge discloses the above elements from claim 17.
They do not disclose:


However, Jensen teaches:
furthermore comprising: a device for avoiding surge voltages comprising a brake chopper for restricting a voltage in the intermediate circuit (¶0023).

Regarding claim 21, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to take the hybrid electric drive system from Ge that can power a load on the vehicle with either a motor only or a motor, generator, and an internal combustion engine in a hybrid mode as taught by Ge (¶0025-¶0026) and utilize a chopper as an intermediate circuit as taught by Jensen in order to run multiple electrical systems with different voltages as taught by Jensen (¶0023).  This would enable the system to have multiple loads that can work at different voltage levels which can improve efficiency and lower costs.

Regarding claim 22,
Ge discloses the above elements from claim 18.
They do not disclose:
furthermore comprising: a device for avoiding surge voltages comprising a brake chopper for restricting a voltage in the intermediate circuit.

However, Jensen teaches:
furthermore comprising: a device for avoiding surge voltages comprising a brake chopper for restricting a voltage in the intermediate circuit (¶0023).

Regarding claim 22, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to take the hybrid electric drive system from Ge that can power a load on the vehicle with either a motor only or a motor, generator, and an internal combustion engine in a hybrid mode as taught by Ge (¶0025-¶0026) and utilize a chopper as an intermediate circuit as taught by Jensen in order to run multiple electrical systems with different voltages as taught by Jensen (¶0023).  This would enable the system to have multiple loads that can work at different voltage levels which can improve efficiency and lower costs.

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
Holmes (US 2014/0243149) – hybrid split power train

Any inquiry concerning this communication or earlier communications from the examiner should be directed to CHARLES S LAUGHLIN whose telephone number is (571)270-7244. The examiner can normally be reached Monday - Friday.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Eduardo Colon-Santana can be reached on (571) 272-2060. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.






/C.S.L./Examiner, Art Unit 2846      


/MUHAMMAD S ISLAM/Primary Examiner, Art Unit 2846